                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MEYSAM MORADPOUR,                                    Case No. 21-cv-01486-SI
                                   8                       Plaintiff,
                                                                                              ORDER CONSOLIDATING CASES,
                                   9              v.                                          APPOINTING LEAD PLAINTIFF, AND
                                                                                              APPOINTING LEAD COUNSEL
                                  10     VELODYNE LIDAR, INC., et al.,
                                                                                              Re: Dkt. Nos. 16, 18, 30, 31, 36, 45, 46
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are seven motions to consolidate cases 21-cv-01486-SI, 21-cv-01736-VC, and

                                  14   21-cv-01950-JST and seven motions for appointment as lead plaintiff. Dkt. Nos. 16, 18, 30, 31, 36, 45,

                                  15   46. On July 2, 2021, the Court heard oral argument on the motions. For the reasons set forth below, the

                                  16   Court GRANTS the motions to consolidate, GRANTS Diane and William Smith’s motion to appoint

                                  17   lead plaintiff and lead counsel, and DENIES the remaining motions for appointment as lead plaintiff

                                  18   and lead counsel.

                                  19                                             BACKGROUND

                                  20          The present matter, 21-cv-1486-SI, arose in connection with statements allegedly issued by

                                  21   Velodyne Lidar, Inc. (“Velodyne”), Anand Gopalan, and Andrew Hamer (collectively

                                  22   “defendants”) regarding Velodyne’s business operations and financial prospects. Velodyne

                                  23   develops lidar sensor technologies for automated systems and in 2020 became a public entity when

                                  24   it merged with Graf Industrial Corp., a special purpose acquisition company. Dkt. No 1 at ¶ 16.

                                  25          On March 2, 2021, in 21-cv-1486-SI, plaintiff Meysam Moradpour filed a securities class action

                                  26   complaint (“Moradpour Action”) against Velodyne Lidar, Inc., Anand Gopalan, and Andrew Hamer

                                  27   (collectively “defendants”) for alleged violations of Sections 10(b) and 20(a) of the Securities Exchange

                                  28   Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b) and 78t(a), and Rule 10b-5 promulgated
                                   1   thereunder by the Securities and Exchange Commission (“SEC”), 17 C.F.R. § 240.10b-5. Dkt. No. 1 at

                                   2   2. Plaintiff alleges defendants made false or misleading statements and failed to disclose material

                                   3   adverse facts to investors during the class period, November 9, 2020 and February 19, 2021. Id. at

                                   4   ¶ 5.

                                   5           On March 12, 2021, in 3:21-cv-01736-VC, Robert Reese filed a securities class action

                                   6   complaint (“Reese Action”) against Velodyne Lidar, Inc., Anand Gopalan, and Andrew Hamer for

                                   7   violations of Section 10(b) and Rule 10b-5 promulgated thereunder and Section 20(a) of the

                                   8   Exchange Act. See Reese v. Velodyne Lidar Inc., Case No. 3:21-cv-01736-VC, Dkt. No. 1 at 2.

                                   9   The Reese Action complaint alleges throughout the class period, November 9, 2020 – February 19,

                                  10   2021, defendants made false and misleading statements and failed to disclose material adverse facts

                                  11   to investors. Id. at ¶ 5.

                                  12           On March 19, 2021, Carol E. Nick, in 4:21-cv-01950-JST, filed a securities class action
Northern District of California
 United States District Court




                                  13   complaint (“Nick Action”) against Velodyne Lidar, Inc., Anand Gopalan, Andrew Hamer, James

                                  14   A. Graf, Michael Dee, OC Opportunities Fund II, L.P., Owl Creek Asset Management, L.P., and

                                  15   Graf Acquisition LLC for violations of Section 10(b) and Rule 10b-5 promulgated thereunder and

                                  16   Section 20(a) of the Exchange Act. See Nick v. Velodyne Lidar Inc, Case No. 4:21-cv-01950-JST,

                                  17   Dkt. No. 1 at 2. The Nick Action complaint alleges throughout the class period, July 2, 2020 –

                                  18   March 17, 2021, defendants allegedly made false and misleading statements and failed to disclose

                                  19   adverse facts to investors. Id. at ¶ 60.

                                  20           Now before the Court are seven unopposed motions requesting consolidation of the

                                  21   Moradpour Action, Reese Action, and Nick Action and seven separate motions for appointment as

                                  22   lead plaintiff and lead counsel. Dkt. Nos. 16, 18, 30, 36, 45, 46. All lead plaintiffs movants, except

                                  23   Diane and William Smith, filed non-oppositions to the competing motions for appointment as lead

                                  24   plaintiff. Dkt. Nos. 50, 51, 52, 54, 55, 56, 57.

                                  25

                                  26                                              LEGAL STANDARD

                                  27   I.      Consolidation

                                  28           Federal Rule of Civil Procedure 42 allows the Court to consolidate actions that “involve a
                                                                                          2
                                   1   common question of law or fact.” Fed. R. Civ. P. 42(a). District courts are granted broad discretion in

                                   2   deciding whether to consolidate cases pending in the same district. Investors Research Co. v. U.S. Dist.

                                   3   Court for Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989).

                                   4

                                   5   II.     Lead Plaintiff

                                   6           The Private Securities Litigation Reform Act of 1995 (“PSLRA”) is “intended to encourage

                                   7   the most capable representatives of the plaintiff class to participate in class action litigation and to

                                   8   exercise supervision and control of the lawyers for the class.” Joint Explanatory Statement of the

                                   9   Committee of Conf., Conference Report on Sec. Litig. Reform, H.R. Conf. Rep. No. 104-39 at 32

                                  10   (1995). Under the PSLRA, all proposed lead plaintiffs must submit a sworn certification setting

                                  11   forth certain facts designed to assure the Court that the plaintiff has suffered more than a nominal

                                  12   loss, is not a professional litigant, and is otherwise interested and able to serve as a class
Northern District of California
 United States District Court




                                  13   representative. 15 U.S.C. § 78u-4(a)(2)(A).

                                  14           The Court must determine which proposed plaintiff is the “most adequate plaintiff.” Id. at §

                                  15   78u-4(a)(3)(B)(I). The Court considers whether timely and complete notice of the action was

                                  16   published, losses suffered by plaintiffs, and whether plaintiffs satisfy Federal Rule of Civil

                                  17   Procedure 23(a). In re Cavanaugh, 306 F.3d 726, 729-730 (9th Cir. 2002).

                                  18
                                  19   III.    Lead Counsel

                                  20           “A court generally should accept the lead plaintiff’s choice of counsel unless it appears necessary

                                  21   to appoint different counsel to protect the interests of the class.” Robb v. Fitbit Inc., No. 16-CV-00151-

                                  22   SI, 2016 WL 2654351 at *7 (N.D. Cal. May 10. 2016). In appointing lead counsel, the Court considers

                                  23   the competency of class counsel as a part of the lead plaintiff’s adequacy assessment. Casden v. HPL

                                  24   Techs., Inc., No. C-02-3510 VRW, 2003 WL 27164914 (N.D. Cal. Sept. 29, 2003).

                                  25

                                  26                                                DISCUSSION

                                  27   I.      Consolidation

                                  28           Seven movants, Krista Buccholz & John Whitney, Evy Gru, David Handley, Diane Smith &
                                                                                           3
                                   1   William P. Smith, Velodyne Investor Group, Brandon Welu, and Scott Wentz, filed motions to

                                   2   consolidate the present action with 21-cv-01736-VC and 21-cv-01950-JST. Dkt. Nos. 16, 18, 30,

                                   3   31, 36, 45, 46. During oral argument, defendants represented that defendants do not oppose

                                   4   consolidation.

                                   5           The Court finds consolidation appropriate. The motions to consolidate are unopposed.

                                   6   Moreover, the Moradpour, Reese, and Nick actions involve the same substantive public statements

                                   7   and SEC filings allegedly made by defendants. All three actions arise from the same factual scenario—

                                   8   namely, whether Velodyne securities were artificially inflated during the class period as a result of

                                   9   defendant’s alleged conduct and public statements. See Sayce v. Forescout Techs., Inc., No. 20-cv-

                                  10   00076-SI, 2020 WL 4207444, at *3 (N.D. Cal. July 22, 2020) (“Differences in class periods, parties, or

                                  11   damages among the suits do not necessarily defeat consolidation, so long as the essential claims and

                                  12   facts alleged in each case are similar.”).
Northern District of California
 United States District Court




                                  13           Accordingly, the Court GRANTS the motions to consolidate and hereby consolidated cases

                                  14   21-CV-01486-SI, 21-CV-01736-VC, and 21-CV-01950-JST.

                                  15

                                  16   II.     Lead Plaintiff

                                  17           Seven movants, Krista Buccholz & John Whitney, Evy Gru, David Handley, Diane Smith &

                                  18   William P. Smith, Velodyne Investor Group, Brandon Welu, and Scott Wentz, originally filed motions

                                  19   for appointment as lead plaintiff. Dkt. Nos. 16, 18, 30, 36, 45, 46. However, movants Krista Buccholz

                                  20   & John Whitney, Evy Gru, David Handley, Velodyne Investor Group, Brandon Welu, and Scott Wentz

                                  21   do not oppose appointment of Diane and William Smith as lead plaintiff. Dkt. Nos. 50, 51, 52, 54, 56,

                                  22   57. During oral argument, defendants represented that defendants do not oppose appointment of

                                  23   Diane and William Smith as lead plaintiffs.

                                  24           The Court hereby appoints Diane and William Smith as lead plaintiffs. Plaintiff Moradpour

                                  25   properly filed a notice of publication of SEC class action. Dkt. No. 8 (Notice by Meysam Moradpour

                                  26   of Publication of SEC Class Action Notice); see In re Cavanaugh, 306 F.3d at 729 (“The first step

                                  27   (for identifying lead plaintiff) consists of publicizing the pendency of the action, the claims made

                                  28   and the purported class period (by first plaintiff)”). Diane and William Smith purchased the most
                                                                                         4
                                   1   shares during the class period, hold the most net shares and net funds expended during the class

                                   2   period, and suffered the most financial lost.1 See Richardson v. TVIA, Inc., No. 06-6304-RMW,

                                   3   2007 WL1129344, at *3 (N.D. Cal. Apr. 16, 2007) (“Courts have typically considered the

                                   4   [following] factor to determine who has the largest financial interest: ‘(1) the number of shares

                                   5   purchased during the class period; (2) the number of net shares purchased during the class period;

                                   6   (3) the total net funds expended during the class period; and (4) the approximate losses suffered.’”)

                                   7   (internal citations omitted). Finally, the cause of Diane and William Smith’s financial loss is similar

                                   8   to the cause of financial loss for other plaintiffs in the class period—decrease in Velodyne stock

                                   9   values.

                                  10             Accordingly, the Court GRANTS Diane and William Smith’s motion to appoint as lead counsel

                                  11   and appoints Diane and William Smith as the lead plaintiffs.

                                  12
Northern District of California
 United States District Court




                                  13   III.      Lead Counsel

                                  14             Generally, once a lead plaintiff is selected, that plaintiff “shall, subject to the approval of the

                                  15   court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). A court generally

                                  16   should accept the lead plaintiff's choice of counsel unless it appears necessary to appoint different

                                  17   counsel to “protect the interests of the class.” Id. at § 78u–4(a)(3)(B)(iii)(II)(aa). Here, Diane and

                                  18   William Smith selected Kahn Swick & Foti, LLP to represent them. Dkt. No. 35. During oral

                                  19   argument, Kahn Swick & Foti, LLP represented that its firm has adequate experience in securities

                                  20   actions and has the resources and financial ability to be lead counsel. Accordingly, the Court

                                  21   approves the lead counsel selection of Diane and William Smith and GRANTS Diane and William

                                  22   Smith’s motion for appointment of lead counsel.

                                  23

                                  24                                                 CONCLUSION

                                  25             For the foregoing reasons, the Court GRANTS the motions to consolidate. These cases shall

                                  26
                                  27             1
                                                Diane and William Smith declare purchasing 675,842 shares during the class period, retaining
                                  28   666,616 shares during the class period, and expending $4,126,526.41 net funds, resulting in a total loss
                                       of $3,529,579.31. Dkt. No. 45-3, Abadou Decl. Ex. B at 2.
                                                                                         5
                                   1   be consolidated under the lowest case number, 21-cv-1486.

                                   2          The Court GRANTS Diane and William Smith’s motion to appoint lead plaintiff and lead

                                   3   counsel and DENIES the remaining motions for appointment as lead plaintiff and lead counsel. The

                                   4   Court appoints Diane and William Smith to serve as lead plaintiffs. The Court appoints Kahn Swick &

                                   5   Foti, LLP to serve as lead counsel.

                                   6          Lead counsel shall file an amended consolidated complaint by September 1, 2021.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: July 2, 2021

                                  10                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  11                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
